PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/837,818
Filing Date: 11 Dec 2017
Appellant(s): NewSouth Innovations Pty Ltd



__________________
Daniel M. Lewallen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 28, 2022.


(1) Real Party in Interest

The real party in interest is correct as stated in the Brief.

(2) Related Appeals and Interferences

The examiner has no comment on the related appeals and interferences besides agreement with the disclosure in the Brief.

(3) Status of the Claims
The statement of the status of the claims contained in the Brief is correct.

(4) Status of Amendments
The appellant’s did not make a statement on the status of amendments, however, all amendments filed have been entered.


(3) Summary of Claimed Subject Matter

The examiner has no comment on the summary of claimed subject matter contained in the Brief.

(4) Claims Appendix:

The examiner has no comment on the copy of the appealed claims contained in the Appendix to the appellants’ Brief.

(5) Grounds of Rejection to Be Reviewed on Appeal:
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal. Every ground of rejection set forth in the Office action dated July 2, 2021 from which the appeal is taken is being maintained by the examiner.
 The following ground(s) of rejection are applicable to the appealed claims:
A).	Claims 25, 28-32, 35-39 and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description
requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention as amended is directed to “a method for synthesizing a nicotinamide adenine dinucleotide precursor comprising contacting ribose-5-phosphate with a superactive PRS mutant in the presence of ATP wherein the PRS mutant is less sensitive to the NAD precursor than a human PRS and whereby PRPP is produced and contacting the resulting PRPP with NAMPT in the presence of nicotinamide to produce NMN or contacting the resulting PRPP with NAPRT in the presence of nicotinic acid to produce NaMN; wherein the superactive PRS mutant comprises a polypeptide that differs from human PRS by one or more amino acid substitutions selected from Asp51His of human PRS, Asn113Ser of human PRS, Leu128Ile of human PRS, Asp182His of human PRS, Asp128His of human PRS, Ala189Val of human PRS, His192Gln of human PRS and any combination thereof”, see claim 25. The claimed invention does not set forth the structure that is mutated. Claim 25 recites that the superactive PRS mutant comprises a polypeptide that differs from human PRS, however, no reference structure is provided for human PRS or the polypeptide structure that corresponds to the superactive PRS mutant. It is noted that claim 25 is also directed to 6 amino acid substitutions (such as Asp51His of human PRS) and combinations thereof, however, no specific structure is provided wherein the substitutions are found and the claimed invention further comprise one or more affinity tags (any). The grouping of substitutions represents at least 720 possible combinations and no specific structure is provided to be modified or that possesses said modifications to give an ordinary skilled worker a glimpse of the claimed invention. The instant
specification lacks adequate description wherein the modified structure is supposed to be found. The scope of the claims far exceed the scope of the specification. The instant claims do not provide a reference structure that corresponds to the recited mutations. Thus, no correlation is made between structure and function. The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of structures with the recitation of “mutant, amino acid substitution and residues with no reference sequence”. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus maybe satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.

(6) Arguments for A):
The appellants opine on page 11 of the Brief that the specification and description of PRS therein conveys that appellant was in possession of the claimed invention at the time of filing. Appellant also state that the structure of human PRS was well known to those skilled in the art at the time of filing and point to Nosal et al. (JBC, cited on IDS). It is further stated that there is no statutory or regulatory basis for the examiner’s insistence that the specification must set forth certain structural information to adequately show that the inventors possessed the invention at the time of filings and cites In re Buchner. The appellant asserts that the PRS structure is in fact known in the prior art, readily accessible and need not be explicitly recited in the claims. Appellants conclude that the particular mutation (i.e. Asp51His) means that an asparagine residue (Asp) at position 51 of the wild-type protein (reading the sequence form the N to the C terminus of the protein) has been replaced by a histidine amino acid (His), and thus no ambiguity exists (see page 12 of the, emphasis added).
The appellant’s arguments have been considered but are not persuasive. At the outset appellant’s state that ‘the test for insufficiency under 112, 1st paragraph is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d1336,1351 (Fed. Cir. 2010). The instant specification does not reasonably convey to those skilled in the art that the inventor had possession of the claimed subject matter. The Brief on page 12 provides  Accession No. NP_002755.1 having 318 amino acid that is disclosed as the amino acid sequence of immature PRS. The instant specification provides the sequence of SEQ ID NO: 1 on page 6, which is disclosed as ‘wild type PRS’.  The sequence listing lists SEQ ID NO: 1 with 318 amino acids and categorize it as Homo sapiens. Further, the Nosal et al. reference pointed to by appellant discloses human PRS I and PRS II which are disclosed as encoded by two separate genes mapped to distinct regions of human X chromosome (see page 10168 of Nosal et al.). Nosal et al. also discloses that a third human PRS exists,  PRS III which is encoded by a gene that is highly homologous to the human PRS I and PRS II. The specification establishes that NAD is essential and not externally supplemented and that the precursors that make it chemically need interaction with the enzyme PRS.  Clearly, without a reference sequence to a specific structure an ordinary skilled worker is unable to discern the full meaning of claim 25. An ordinary skilled worker would need some standard by which to identify the numbered amino acids respective to the sequence claimed and based on the disclosure in the specification and art, it is not clear and not adequately described as to what specific structure has the recited mutations. Instant claim 25 has provided substitutions with no reference structure. Appellants are asking the ordinary skilled worker to basically choose from amongst the aforementioned possibilities for the corresponding ‘human PRS sequence with the recited positions, thus appellants have not demonstrated possession of the claimed invention. 
Appellant points to In re Buchner, wherein the disclosure in the art can suffice for the missing information in the specification; and highlights the disclosure in Nosal et al., however, this argument is not persuasive because the art discloses that the human PRS also known as PRPP synthetase has three forms, PRS1, PRS2 and PRS3 and they vary structurally (see Iizasa et al., FEBS Letters, of record in the application). In addition, as set forth in the rejection above, the 6 types of mutations in combination can produce at least 720 different structures. Additionally, the claimed invention requires any tag (see claim 28). An ordinary skilled worker would conclude that the instant specification does not reasonably convey to one of skill in the art that the inventor had possession of the now claimed subject matter. The claimed invention is directed to substitutions and the claims do not recite what structure they are found in, for an ordinary skilled worker to discern that they are in possession of the claimed invention. An ordinary skill worker would need some way by which to ascertain the numbered amino acid with the respective sequence claimed.
The issue raised under 35 U.S. C. 112, first paragraph is consistent with the legal standard. Based on the plain meaning of the legal standard quoted by the appellants, "...the specification need to clearly convey the information that an applicant has invented the subject matter which is claimed", the instant specification fails this legal standard as chapter 608.01 of the MPEP specially addresses what is considered essential and non-essential subject matter. The claimed invention requires the use of an enzyme which is mutated and the substitutions are provided without the reference structure. Further, the issue at hand is the meaning of wild-type which is not fixed, the sequence in SEQ ID NO: 1 is referred to as “wild-type” in the specification, however, in the Brief is described as “the immature” sequence. In addition, the disclosure in the art supports that fact that there are multiple structures for the human PRS, therefore, the claimed invention is not adequately described. The specific sequence that the mutations correspond to is anyone's guess. In any population of organism there is much sequence variation, so what then is the "wild-type".  MPEP chapter 608.01 (p) points to the "completeness" of an application, stating that "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974)". Moreover, even though a genetic code table would correlate a known amino acid sequence with a genus of coding nucleic acids, the same table cannot predict the native, naturally occurring nucleic acid sequence of a naturally occurring mRNA or its corresponding cDNA. Thus, it is clear that a correlation between structure and function is necessary. MPEP 2163 also state that (citing Amgen,927F.2d at 1206, 18USPQ 2d at 1021), “A gene is a chemical compounds, albeit a complex one, and it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials”. Further, see Vas-Cath Inc. v. Mahurkar, 935F.2d 1555, 1562-63 (Fed. Cir. 1991). Thus the only conclusion that can be drawn is that the instant specification lacks adequate written description, because no correlation is made between the mutant structures (particular point mutations) and their requisite function.
One of ordinary skill in the art cannot envision the detailed chemical structure of the reference structure to demonstrate possession of the invention.


B).	Claims 25, 28-32, 35-39 and 41-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 25 and the dependent claims hereto are indefinite for the recitation of specific amino acid residues without a structure, thus it is unclear what specific sequence has these mutations. Note that the specification at paragraphs [0009], [0023] and [0052] disclose that the superactive PRS mutant comprises a polypeptide that differs from wild-type PRS by one or more amino acid substitutions such as Asp51 His of Human PRS, however, said ‘human structure’ is not defined/described in the instant specification. No structure-function correlation is provided.

(7) Arguments for B):
The crux of appellant’s argument is that the structure of human PRS (human wild-type PRS) was accessible in the art at the time of filing (see page 15 of the brief).
Appellant’s arguments are not persuasive because the statute requires that “[t]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” A
decision as to whether a claim is invalid under this provision requires a determination whether those skilled in the art would understand what is claimed. See Shatterproof Glass Corp. v. Libbey-Owens Ford Co. , 758 F.2d 613, 624, 225 USPQ 634, 641 (Fed. Cir. 1985) (Claims must “reasonably apprise those skilled in the art” as to their scope and be “as precise as the subject matter permits.”).
Furthermore, claim language “must be analyzed not in a vacuum, but always in light of the teachings of the prior art and of the particular application disclosure as it would be interpreted by one possessing the ordinary level of skill in the pertinent art.” In re Moore, 439 F.2d 1232, 1235, 169 USPQ 236, 238 (CCPA 1971).
Also, during prosecution “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex Parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008). “[A]mbiguity in claim scope is at the heart of the definiteness requirement of 35 U.S.C. § 112, ] 2.” Amgen, Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1342, 65 USPQ2d 1385, 1406 (Fed. Cir. 2003). The instant claim 25 needs to be defined with the metes and bounds of the claimed invention because it is not precisely defined by appellants with respect to where the mutations can be found. The recitation of for example, ‘Asp51 His of human PRS’ is ambiguous because the disclosure in the specification provides “wild-type PRS” and “immature PRS” and the art discloses human PRS with three different structures, therefore, appellants need to provide the specific reference structure in the claim. Ambiguity in the claim scope qualifies as indefiniteness, thus the appellants have not apprised those skilled in the art as to scope of the subject matter.
	The appellant's arguments have been considered and have been fully  addressed, however, are not persuasive. 
For the above reasons, it is believed that the rejections should be sustained.


(8) Related Proceedings and Appendix: 

 No related proceedings.




Respectfully submitted,
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        

Conferees:
Robert Mondesi
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652                                                                                                                                                                                                      

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

FOLEY HOAG LLP
155 Seaport Boulevard
Boston, Massachusetts 02210-2600